  Case 1:19-cr-00059-LO Document 116 Filed 02/12/20 Page 1 of 3 PageID# 845



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division

UNITED STATES OF AMERICA,                      )
                                               )
      v.                                       )      No. 1:19-cr-59
                                               )
DANIEL EVERETTE HALE,                          )      Hon. Liam O’Grady
                                               )
                    Defendant.                 )      Status: Feb. 28, 2020


    MOTION FOR BRIEF CONTINUANCE TO MAKE EX PARTE FILING

      Undersigned counsel moves for a brief three-day extension of the deadline to

make an ex parte submission to the Court in connection with the government’s CIPA

§ 4 filing. In support of this motion, the defense states as follows:

   1. In connection with the parties’ dispute over the appropriate handling of the

      government’s CIPA § 4 filing, this Court today ordered the defense to submit

      ex parte its position regarding the relevance of the subject document and to do

      so within five days. Order, Dkt. No. 115. Five days from today’s date is

      Monday, February 17, 2020, which is a federal holiday.

   2. One of undersigned counsel is scheduled to be on leave and out of town

      beginning tomorrow, Thursday, February 13, 2020 through Tuesday, February

      18, 2020. He is scheduled to return to the office Wednesday, February 19, 2020.

      As well, counsel learned earlier today that pro bono counsel has secured new

      employment and, as a result, will be withdrawing from the case by the end of

      next week.
Case 1:19-cr-00059-LO Document 116 Filed 02/12/20 Page 2 of 3 PageID# 846



 3. Because the responsive submission will rely on presumptively classified

    information, counsel must prepare the submission in the defense SCIF

    (sensitive compartmented information facility). For the same reason, counsel

    cannot discuss the contents of the responsive submission by unsecured

    telephone or other unsecured electronic means.

 4. Moreover, preparation of the responsive document will have to be done from

    memory, because the government has recalled the subject document.

 5. Since one of undersigned counsel will be on leave through the five days the

    Court has allotted the defense to prepare the submission, and because counsel

    may not work on or discuss the submission in an unsecure setting, counsel

    would not be able to consult with one another at all during that time.

 6. In light of the requirements and constraints peculiar to preparing the

    responsive submission that the Court has requested, counsel move this Court

    for an extension of three days to permit counsel to file the responsive ex parte

    submission by Thursday, February 20, 2020.




                                        2
  Case 1:19-cr-00059-LO Document 116 Filed 02/12/20 Page 3 of 3 PageID# 847




   7. A proposed order is attached to this motion for the Court’s convenience.

                                              Respectfully Submitted,

                                              DANIEL EVERETTE HALE
                                              By Counsel,

                                              Geremy C. Kamens
                                              Federal Public Defender

                                              /s/ Todd Richman
                                              Todd M. Richman
                                              Va. Bar No. 41834
                                              Cadence A. Mertz
                                              Va. Bar No. 89750
                                              Assistant Federal Public Defenders
                                              Office of the Federal Public Defender
                                              1650 King Street, Suite 500
                                              Alexandria, Virginia 22314
                                              (703) 600-0840 (tel)
                                              (703) 600-0880 (fax)
                                              Todd_Richman@fd.org


                          CERTIFICATE OF SERVICE
      I hereby certify that on February 12, 2020, I filed the foregoing via the CM/ECF
system, which will electronically serve a copy upon all counsel of record.


                                              /s/ Todd Richman
                                              Todd M. Richman
                                              Va. Bar No. 41834
                                              Assistant Federal Public Defender
                                              Office of the Federal Public Defender
                                              1650 King Street, Suite 500
                                              Alexandria, Virginia 22314
                                              (703) 600-0840 (tel)
                                              (703) 600-0880 (fax)
                                              Todd_Richman@fd.org

                                          3
